     Case 3:93-cr-30030-JPG Document 176 Filed 05/07/21 Page 1 of 8 Page ID #517




                              UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF ILLINOIS

     UNITED STATES OF AMERICA,

           Plaintiff,

                   v.                                        Case No. 93-cr-30030-JPG

     ADRIAN LEVETTE COOPER,

           Defendant.

                                  MEMORANDUM AND ORDER

         This matter comes before the Court on defendant Adrian Levette Cooper’s amended motion

for compassionate release pursuant to the First Step Act of 2018, Pub. L. No. 115-391, § 603(b)(1),

132 Stat. 5194, 5239 (2018) (codified at 18 U.S.C. § 3582(c)(1)(A)) (Docs. 164 & 165) and its

supplements (Docs. 166 & 167). The Government has responded (Doc. 169), and Cooper has

replied to that response (Docs. 170, 171, & 172).

I.       Compassionate Release

         The First Step Act expanded the existing compassionate release provisions of federal law by

opening the door for a defendant to move for compassionate release rather than only allowing the

Director of the Bureau of Prisons (“BOP”) to so move. First Step Act, § 603(b)(1) (codified at 18

U.S.C. § 3582(c)(1)(A)); United States v. Gunn, 980 F.3d 1178, 1179 (7th Cir. 2020). The relevant

portion of the law provides:

         (c) Modification of an imposed term of imprisonment.—The court may not modify a
         term of imprisonment once it has been imposed except that—
                (1) in any case—
                        (A) the court, upon motion of the Director of the Bureau of Prisons, or upon
                        motion of the defendant after the defendant has fully exhausted all
                        administrative rights to appeal a failure of the Bureau of Prisons to bring a
                        motion on the defendant’s behalf or the lapse of 30 days from the receipt of
                        such a request by the warden of the defendant’s facility, whichever is earlier,
                        may reduce the term of imprisonment (and may impose a term of probation
                        or supervised release with or without conditions that does not exceed the
    Case 3:93-cr-30030-JPG Document 176 Filed 05/07/21 Page 2 of 8 Page ID #518




                       unserved portion of the original term of imprisonment), after considering the
                       factors set forth in section 3553(a) to the extent that they are applicable, if it
                       finds that—
                               (i) extraordinary and compelling reasons warrant such a reduction. . .
                       and that such a reduction is consistent with applicable policy statements
                       issued by the Sentencing Commission. . . .

18 U.S.C. § 3582(c)(1)(A).

        As for the final clause, there is no applicable Sentencing Commission policy statement

regarding motions for compassionate release filed by defendants. Gunn, 980 F.3d at 1180. The

existing compassionate release policy statement, United States Sentencing Guidelines Manual

(“U.S.S.G.”) § 1B1.13, applies only to motions filed by the BOP, not defendants themselves, “[a]nd

because the Guidelines Manual lacks an applicable policy statement, the trailing paragraph of

§ 3582(c)(1)(A) does not curtail a district judge’s discretion.” Id. Nevertheless, the substantive

aspects of U.S.S.G. § 1B1.13 provide a “working definition” of “extraordinary and compelling

reasons” that should guide the Court’s discretion without strictly confining it. Id. A court that

“strikes off on a different path risks an appellate holding that judicial discretion has been abused.”

Id. Additionally, the Court should give substantial weight to the BOP’s analysis regarding

“extraordinary and compelling reasons” in any particular case. Id.

        So the Court looks to U.S.S.G. § 1B1.13 for guidance. That policy statement adds the

provision that the defendant not be a danger to the safety of any other person or to the community.

U.S.S.G. § 1B1.13(2).1 The application notes further define “extraordinary and compelling

reasons” to include, as relevant for this case:

        (A)    Medical Condition of the Defendant.—
               (i)   The defendant is suffering from a terminal illness (i.e., a serious and
                     advanced illness with an end of life trajectory). A specific prognosis of life
                     expectancy (i.e., a probability of death within a specific time period) is not
                     required. Examples include metastatic solid-tumor cancer, amyotrophic

1
 This provision is similar, but not identical, to 18 U.S.C. § 3553(a)(2)(C), which requires the Court
to consider the need for the sentence “to protect the public from further crimes of the defendant.”
                                                    2
    Case 3:93-cr-30030-JPG Document 176 Filed 05/07/21 Page 3 of 8 Page ID #519




                       lateral sclerosis (ALS), end-stage organ disease, and advanced dementia.
               (ii)    The defendant is—
                       (I)      suffering from a serious physical or medical condition,
                       (II)     suffering from a serious functional or cognitive impairment, or
                       (III) experiencing deteriorating physical or mental health because of the
                                aging process,
                       that substantially diminishes the ability of the defendant to provide self-care
                       within the environment of a correctional facility and from which he or she is
                       not expected to recover.

        ***

        (D)    Other Reasons.—As determined by the Director of the Bureau of Prisons, there
               exists in the defendant’s case an extraordinary and compelling reason other than, or
               in combination with, the reasons described in subdivisions (A) through (C).

U.S.S.G. § 1B1.13 cmt. n. 1.

        Thus, for a defendant to be eligible for compassionate release he must have exhausted his

administrative remedies,2 and the Court must find that (1) extraordinary and compelling reasons for

release exist, and (2) considering the applicable factors in 18 U.S.C. § 3553(a), the extraordinary

and compelling reasons warrant release. 18 U.S.C. § 3582(c)(1)(A). The defendant bears the

burden of making such a showing, and the Court has discretion to determine whether the defendant

has satisfied that burden. United States v. Newton, No. 20-2893, 2021 WL 1747898, *2 (7th Cir.

May 4, 2021); Gunn, 980 F.3d at 1180. The Court uses U.S.S.G. § 1B1.13 cmt. n. 1 to guide its

discretion in this regard and should give great weight to the BOP’s analysis regarding

“extraordinary and compelling reasons,” if it has given any such analysis. Gunn, 980 F.3d at 1180.

The Court now turns to the specifics of the defendant’s case.

II.     Analysis

        In July 1993, Cooper was found guilty by a jury of conspiracy to possess with intent to

distribute more than 500 grams of cocaine. At sentencing, the Court adopted the presentence


2
 The exhaustion requirement is not jurisdictional and may be waived by the Government. Gunn,
980 F.3d at 1179.
                                                  3
  Case 3:93-cr-30030-JPG Document 176 Filed 05/07/21 Page 4 of 8 Page ID #520




investigation report’s relevant conduct finding of 150 to 500 grams of cocaine base. In light of this

finding and an information pursuant to 21 U.S.C. § 851, the Court found the defendant was subject

to a statutory mandatory life sentence under 21 U.S.C. § 841(b)(1)(A). After the First Step Act

retroactively applied modified sentencing ranges for crack cocaine offenses, in 2019 the Court

reduced Cooper’s sentence to 410 months, longer than the 360 months jointly requested by the

parties. In affirming that reduction, the Seventh Circuit Court of Appeals noted the Court’s

consideration of the relevant factors in 18 U.S.C. § 3553(a) in arriving at the reduction amount:

       [T]he Court highlighted Cooper’s background and personal characteristics (alluding
       to his “attitude problem” at the hearing when he complained that the sentence was
       not fair), the nature and circumstances of his offense (noting that it was part of a
       considerable criminal record accrued at a young age), and Cooper’s need for
       rehabilitation (discussing pressures he could face from friends and family to return to
       criminal behavior).

United States v. Cooper, 803 F. App’x 33, 34-35 (7th Cir. Apr. 30, 2020).

       Now, having been incarcerated for approximately 28 years, Cooper asks the Court for

compassionate release. He argues that, in light of his age (51 years old) and chronic health

conditions he has had for at least 20 years, including heart problems and sickle cell trait, the risk

posed to him by the COVID-19 pandemic while incarcerated is unacceptably high. He argues that

he is not a danger to anyone, as evidenced by the lack of any violent acts in his criminal or

disciplinary history and that he can better protect himself and others from disease if he is outside of

a prison environment where he can abide by CDC guidelines. He points to his strong family

support system, and says he is anxious to get back to his ailing mother who recently underwent

heart surgery. He notes the high numbers of diagnosed COVID-19 cases at his institution, the

United States Penitentiary at Leavenworth, Kansas (“USP-Leavenworth”), which included Cooper.

He contracted COVID-19 in September 2020, had a rough time of it, and was quarantined until

early October 2020. He points to this as evidence of his vulnerability to the disease and to getting it

                                                    4
  Case 3:93-cr-30030-JPG Document 176 Filed 05/07/21 Page 5 of 8 Page ID #521




again. He admits he has not led a perfect life but claims that, after reflecting over his 28-year

incarceration, he is a changed man.

       In response, the Government concedes that Cooper has chronic health problems but argues

that they do not amount to extraordinary and compelling reasons warranting compassionate release,

especially in light of the fact that the BOP is able to provide him appropriate treatment for those

conditions in prison. It further points to the Court’s July 2019 analysis of the § 3553(a) factors in

connection with a reduction under § 404 of the First Step Act and the BOP’s designation of Cooper

as at high risk for recidivism. It argues that Cooper continues to pose too great a danger to society

to release immediately. Finally, the Government argues that the Court has no authority to order the

BOP to place Cooper on home confinement during his incarceration.

       In reply, Cooper suggests the Court should disregard the Government’s response because it

was late (it was not, in fact, late), and argues that he is ready for release as evidenced by his

designation to a residential reentry center beginning in March 2021 (which apparently did not

happen since he is still at USP-Leavenworth today).

       It is clear that the defendant has satisfied his obligation to exhaust his administrative

remedies before filing his motion. On July 29, 2020, the defendant asked the BOP to move on his

behalf for compassionate release, and the defendant placed his motion for compassionate release in

the prison mail system on or after September 2, 2020, more than thirty days after he made that

request..

       As for the defendant’s physical condition, the Court does not dispute that he suffers from

serious health conditions that may amount to extraordinary and compelling reasons that would

support compassionate release. However, even if there were such extraordinary and compelling

reasons, they do not warrant Cooper’s immediate release in light of the § 3553(a) factors. The

Court explored the relevant § 3553(a) factors in 2019 when it decided to reduce his sentence from
                                                    5
    Case 3:93-cr-30030-JPG Document 176 Filed 05/07/21 Page 6 of 8 Page ID #522




life to 410 months pursuant to § 404 of the First Step Act, and that analysis continues to apply now.

At that point, the Court considered Cooper’s background, personal characteristics, his offense of

conviction, his criminal record, and his continuing need for rehabilitation. It further noted that

Cooper demonstrated an “attitude problem” at the reduction hearing which almost caused the Court

to use its discretion to deny a reduction altogether. It was clear to the Court at that time that Cooper

did not appreciate the gravity of his offense and needed further punishment and rehabilitation before

being released into society again. It therefore decided to give him a reduction that would result in

imprisonment for a few more years rather than potential immediate release.

        Cooper claims to be a changed man now—one that will not return to his prior criminal

activities. He is, of course, anxious to see his ailing mother and the rest of his family, a strong

incentive to behave well. However, the Court still has strong reservations about releasing Cooper

back into society now because it believes he is not yet equipped to resist his former criminal

lifestyle. The Court notes the BOP’s assessment of him as at high risk of recidivism. Although the

Court is not bound to adopt that assessment, it gives it great weight as an assessment by corrections

professionals familiar with Cooper.

        Cooper, in fact, returned to breaking rules even before he could be released to a half-way

house in March 2021 as planned (Doc. 172). In February 2021, he lost 41 days of good time credit

for an infraction involving drugs and/or alcohol.3 (He had also been found guilty of a disciplinary

infraction in May 2020 for possession of a hazardous tool, although it does not appear he lost good

time credit for that.) Cooper’s expectation of entering a half-way house in March 2021 for his final

12 months of incarceration was derailed, and he remains at the USP-Leavenworth. BOP Inmate


3
 The Court became curious when Cooper’s release date listed on the BOP’s website when he filed
his motion was earlier than the release date listed now. See https://www.bop.gov/inmateloc/. The
Court asked the Probation Office to look into this. Probation discovered and informed the Court of
Cooper’s loss of good time credit in February 2021.
                                                    6
  Case 3:93-cr-30030-JPG Document 176 Filed 05/07/21 Page 7 of 8 Page ID #523




Locator, https://www.bop.gov/inmateloc/ (visited May 5, 2021). The Court views this recent

disciplinary history as evidence that Cooper does not yet have the will or the skills to resist breaking

rules, even when the incentive to do so is high—being out of the prison walls and able to see his

family. Society still needs to be protected from his future crimes, and to release him now, even in

light of the danger posed by COVID-19 and his preexisting conditions, would not promote respect

for the law.

        The Court acknowledges the grave danger COVID-19 poses to prisoners, who live in close

quarters and often cannot practice social distancing. “But the mere existence of COVID-19 in

society and the possibility that it may spread to a particular prison alone cannot independently

justify compassionate release . . . .” United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020).

Furthermore, the Court notes that the BOP has been administering COVID-19 vaccines to inmates,

see BOP, COVID-19 vaccine implementation, https://www.bop.gov/coronavirus/, which will

greatly reduce the threat from the disease. Although it will not order the defendant released at this

time, it strongly recommends he be given a high priority in the BOP’s vaccination efforts. In the

meantime before Cooper can be vaccinated, he has medical providers available to tend to his health

needs, and the BOP continues to take measures to prevent the further spread of the disease within its

prison facilities.

        Cooper also asks the Court to order him placed on home confinement. The Court does not

have jurisdiction to entertain such a request. “After a district court sentences a federal offender, the

Attorney General, through the BOP, has the responsibility for administering the sentence.” United

States v. Wilson, 503 U.S. 329, 335 (1992). The BOP then has “plenary control” placement of the

inmate, subject only to statutory limits. Tapia v. United States, 564 U.S. 319, 331 (2011); United

States v. Saunders, 986 F.3d 1076, 1078 (7th Cir. 2021). This includes the decision whether to

house an inmate in a prison or in home confinement, 18 U.S.C. § 3624(c)(2), and the Court has no
                                                   7
  Case 3:93-cr-30030-JPG Document 176 Filed 05/07/21 Page 8 of 8 Page ID #524




jurisdiction to review that decision, 18 U.S.C. § 3621(b) (“Notwithstanding any other provision of

law, a designation of a place of imprisonment under this subsection is not reviewable by any

court.”). Saunders, 986 F.3d at 1078 (noting that a court lacks authority to change an inmate’s

place of imprisonment, although it may recommend a different placement). The defendant may

seek relief from the BOP by filing an administrative remedy, but the Court cannot help him.

III.   Conclusion

       For all of these reasons, the Court DENIES Cooper’s motion for compassionate release and

its supplements (Docs. 164-67 & 170-72) but STRONGLY RECOMMENDS the BOP give him

high priority for the COVID-19 vaccine if it has not already done so. In light of this ruling, the

defendant’s motion for status is DENIED as moot (Doc. 174).

IT IS SO ORDERED.
DATED: May 7, 2021

                                                       s/ J. Phil Gilbert
                                                       J. PHIL GILBERT
                                                       DISTRICT JUDGE




                                                   8
